ALLOWANCE
Claims 1-14 are allowed.

Priority
This application has claimed the benefit as a CIP of Application Number 15/393,504 filed on 12/29/2016, which claims benefit to Taiwanese Application Number TW104144652 filed 12/31/2015. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendments
Applicant’s amendments filed on 05/11/2022 have been fully considered by the examiner. Examiner withdraws the Nonstatutory Double Patenting rejection to all claims.

Terminal Disclaimer
The terminal disclaimer filed on 05/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 11,119,607 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Argument 1, Applicant argues that the claims are now in condition for allowance following the filing of a terminal disclaimer.
Responding to Argument 1, applicant's argument has been fully considered and is persuasive placing independent claim 1 and its dependent claims 2-7, and independent claim 8 and its dependent claims 9-14, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Axelrod (US 2014/0181715 A1), does not expressly teach or render obvious the invention as recited in independent claims 1 and 8.
The prior art of record teaches a remote touch sensitive monitoring system, comprising: 
a first apparatus, comprising: a touch screen [Fig. 7, (714), Para. 58, input device such as a touch input device]; 
a touch sensitive module, configured to couple to the touch screen [Para. 58, touch input device circuitry or structure (i.e. capacitive or resistive glass)]; 
a network module, configured to connect to a network [Fig. 7, (716), Para. 56, communication connections]; and 
a first processing module [Fig. 7, (706), Paras. 53-54, processor configured to execute instructions], configured to execute a first program stored in a non-volatile memory for realizing following steps [Paras. 54, 56, processor in communication with the touch input device and communication connections]: 
receiving a setting parameter of the touch sensitive module [Fig. 7, (720), Paras. 56, 58, 60, a device (i.e. external input and/or output device or another computing device) can send information to the user’s computing device]; 
commanding the touch sensitive module to use the setting parameter to get touch sensitive information corresponding to the touch screen [Fig. 7, Paras. 56, 58, 60, using the remote device information to perform the actions supplied (i.e. input instructions on a touch screen)];
receiving the touch sensitive information from the touch sensitive module [Fig. 4, (406-408), Paras. 24, 32, receiving environment properties of the current device (i.e. the sensitivity of the touch input device)];
the second apparatus [Fig. 7, (720), Paras. 56, 58, 60, a device (i.e. external input and/or output device or another computing device)], comprising: a second network module, configured to connect to the network [Fig. 7, Paras. 56, 58, 60, device components (i.e. network module)]; and a second processing module, configured to execute a second program stored in another non-volatile memory for realizing following steps [Fig. 7, Paras. 56, 58, 60, device storage for instructions].

However, the prior art of record does not teach receiving a setting parameter of the touch sensitive module from a second apparatus of the remote touch sensitive monitoring system via the first network module; transmitting the touch sensitive information to the second apparatus; transmitting the setting parameter to the first apparatus via the second network module; and receiving the touch sensitive information from the first apparatus via the second network module. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of receiving a setting parameter of the touch sensitive module from a second apparatus of the remote touch sensitive monitoring system via the first network module; transmitting the touch sensitive information to the second apparatus; transmitting the setting parameter to the first apparatus via the second network module; and receiving the touch sensitive information from the first apparatus via the second network module, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179